DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-24, 26-29, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2009/0268078; already of record).	
Regarding claims 21 and 27, Miyazaki discloses, a modular lens system for use with a camera (Figs. 1-2 and 18) comprising:
a front section (200) including one or more lenses;
a central section (300) configured to be coupled to the front section and including one or more lenses, the central section comprising a microcontroller and a user input element operatively connected with the microcontroller; and
one or more motors (211, 240, 340) configured to move the one or more lenses of the front or central section to effect a change in an optical property;
wherein the one or more motors are configured to move the one or more lenses of the front or central sections based on control signal provided by the microcontroller in response to user input to the user input element (213 and associated text), and wherein the microcontroller does not provide a control signal based on any control signal from a camera that the modular lens system may be connected with (Para. 0070). 
	Regarding claim 23, Miyazaki discloses, the front section or the central section includes an aperture (260).
	Regarding claim 24, Miyazaki discloses, at least one of the one or more motors is disposed in the center section (300).
Regarding claim 26, Miyazaki discloses, a memory (232, 241, 242) that is operatively connected with the microcontroller.
Regarding claim 28, Miyazaki discloses, the one or more motors (340) are disposed in the central lens section.
Regarding claim 29, Miyazaki discloses, the microcontroller is disposed within the central lens section (340), and wherein the central lens section comprises a power source (Para. 0203).
Regarding claim 31, Miyazaki discloses, the front lens section comprises one of the one or more motors (240).
Regarding claim 35, Miyazaki discloses, a method for making changes in an optical feature of a modular lens system that is configured for use with a camera (Figs. 1-2 and 18), the method comprising:
providing a user input (213) to an input element of the modular lens system that is operatively connected with a microcontroller (240, 340) that is in the modular lens system, wherein the modular lens system comprises a front lens section (200) configured to be coupled to a center lens section (300), wherein the input element and the microcontroller are included in the center lens section, and wherein the front lens section and the center lens section each comprise one or more lenses (see Figs. 1-2 and 18); and 
changing an optical feature in the modular lens system by operation of a motor of the first lens section or the central lens section that is operatively connected with one of the one or more lenses (201, 210, 220, 301), wherein motor operation is provided in response to a control signal produced by the microcontroller based on the user input to the input element (Para. 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2009/0268078; already of record) as applied to claim 21, in view of Komine (US 3,968,504; already of record).
Miyazaki remains as applied to claim 21 above.
Miyazaki does not disclose the central section is configured to be used with different front sections.
Komine teaches, from the same field of endeavor that in a modular lens system (Fig. 2) that it would have been desirable to make the central section is configured to be used with different front sections (14, 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central section is configured to be used with different front sections as taught by the modular lens system of Komine in the modular lens system of Miyazaki since Komine teaches it is known to include this feature in a modular lens system for the purpose of providing a simple and compact modular lens system that provides different photographing effects with reduced costs. 

Claims 30 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2009/0268078; already of record) as applied to claim 21, in view of Lee (US 2005/0031327); already of record).
Miyazaki remains as applied to claim 21 above.
Miyazaki does not disclose an aperture disposed within the central lens section, wherein the aperture is operatively connected with the one or more motors controlled by the microcontroller, the central lens section comprises one of the one or more motors that 1s operatively connected to move one of the one or more lenses in the first lens section, and the central lens section comprises a memory operatively coupled to the microprocessor, wherein the memory is programmed to recognize different first lens sections.
Lee teaches, from the same field of endeavor that in a modular lens system (Fig. 3) that it would have been desirable to include an aperture (120) disposed within the central lens section, wherein the aperture is operatively connected with the one or more motors controlled by the microcontroller (111), the central lens section comprises one of the one or more motors (110) that is operatively connected to move one of the one or more lenses in the first lens section, and the central lens section comprises a memory (150) operatively coupled to the microprocessor, wherein the memory is programmed to recognize different first lens sections (Para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an aperture disposed within the central lens section, wherein the aperture is operatively connected with the one or more motors controlled by the microcontroller, the central lens section comprises one of the one or more motors that 1s operatively connected to move one of the one or more lenses in the first lens section, and the central lens section comprises a memory operatively coupled to the microprocessor, wherein the memory is programmed to recognize different first lens sections as taught by the modular lens system of Lee in the modular lens system of Miyazaki since Lee teaches it is known to include this feature in a modular lens system for the purpose of providing a modular lens system with improved imaging quality.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2009/0268078; already of record) as applied to claim 21 above, in view of Yumiki (US 2010/0208122; already of record).
Miyazaki remains as applied to claim 21 above.
Miyazaki does not disclose the modular lens system comprises a memory that is programmed to enable interchangeable use of the modular lens system with different cameras.
Yumiki teaches, from the same field of endeavor that in a modular lens system that it would have been desirable to make the modular lens system comprises a memory that is programmed to enable interchangeable use of the modular lens system with different cameras (Para. 0035).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the modular lens system comprises a memory that is programmed to enable interchangeable use of the modular lens system with different cameras as taught by the modular lens system of Yumiki in the modular lens system of Miyazaki since Yumiki teaches it is known to include this feature in a modular lens system for the purpose of providing an efficient modular lens system that is easy to use.

Claims 32 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2009/0268078; already of record) as applied to claim 35, in view of Kishida (US 2012/0114319; already of record).
Miyazaki remains as applied to claim 35 above.
Miyazaki does not disclose a rear section configured to couple with the central lens section, wherein the rear section is configured to connect with a camera, the step of providing, the user input comprises physically contacting a user input element of the modular lens system, and during the step of providing, the user input comprises using a remote device such that the user does not directly contact the modular lens system.
Kishida teaches, from the same field of endeavor that in a method for making changes in an optical feature of a modular lens system that it would have been desirable to include a rear section (200) configured to couple with the central lens section, wherein the rear section is configured to connect with a camera,  the step of providing, the user input (253, 255, 355) comprises physically contacting a user input element of the modular lens system (see Fig. 1), and during the step of providing, the user input comprises using a remote device (Para. 0019) such that the user does not directly contact the modular lens system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rear section configured to couple with the central lens section, wherein the rear section is configured to connect with a camera, the step of providing, the user input comprises physically contacting a user input element of the modular lens system, and during the step of providing, the user input comprises using a remote device such that the user does not directly contact the modular lens system as taught by the modular lens system of Kishida in the modular lens system of Miyazaki since Kishida teaches it is known to include this feature in a modular lens system for the purpose of providing an effective modular lens system with improved usability and resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/01/2022